--------------------------------------------------------------------------------

Exhibit 10.6

 

Attachment 4

Beazer Homes USA, Inc.
Customer Survey Incentive Plan



1. Summary

The Beazer Homes USA, Inc. Customer Survey Incentive Plan (CSIP) provides an
override to our current Value Created Incentive Plan (VCIP). Under the CSIP,
annual incentive payments made to participants in the VCIP will be increased by
up to 10% should certain targets be met for customer satisfaction. In addition,
should certain minimum standards for customer satisfaction not be met, the Stock
Option and Incentive Committee of our Board of Directors will consider a
discretionary reduction to the participant’s incentive payment (if any) under
the VCIP of up to 10%.



2. Background

We have been striving to improve customer satisfaction levels as this is a key
determinant in future sales and profitability. We have been using an independent
third party company, NRS Consumer Research, since January 1998. NRS conducts
surveys for approximately 200 homebuilding companies/divisions including
divisions of Centex, Ryland, Pulte, D.R. Horton, and Lennar. The data allows
direct measurement against competitors and between Beazer divisions.


The surveys cover all aspects of the buying, construction and closing process
but we will monitor three key measures as indicators of customer satisfaction.
Below are the January-March 2000 Company averages for the surveys, compared to
the National Average, for the three key measures:



 
Jan-Mar 2000
National Average
Total Homebuyer Satisfaction
80
78
Overall Service Satisfaction
79
76
Recommend to a Friend
85.5%
N/A
(Definitely and Most Likely)
   




3. Customer Satisfaction Incentive Plan (CSIP)

Under the Customer Satisfaction Incentive Plan (CSIP), a participant in the VCIP
can receive an annual incentive payment of 10% of his annual VCIP payment, based
upon reaching or exceeding the targets for the three key measures presented
below. We have also established minimum standards for the three key measures.
Should the participant not meet the minimum standards indicated below for these
measures, the Stock Option and Incentive Committee of our Board of Directors
will, in its sole discretion, consider a reduction of the participant’s annual
incentive payment under the VCIP of up to 10%. The results will be based on the
average of four trailing quarters (9/30 of the prior fiscal year, and 12/31,
3/31, 6/30 of the current fiscal year)


Minimum Standards and Targets

 
Minimum Standard
Revised Target
Total Homebuyer Satisfaction
80
85
Overall Service Satisfaction
80
85
Recommend to a Friend
85%
90%
(Definitely and Most Likely)
   




        

--------------------------------------------------------------------------------

Attachment 4

 

   
Measurement-Incentive Overrides
     
Discretionary
                     
Negative Override
 
No Effect
 
Positive Override
     
Score
 
Override
 
Score
 
Override
 
Score
 
Override
                                         
Total Homebuyer Satisfaction
   
<80
   
-2.5
%
 
80-84
   
0
   
85
   
+2.5
%
Overall Service Satisfaction
   
<80
   
-2.5
%
 
80-84
   
0
   
85
   
+2.5
%
Recommend to a Friend
   
<85
%
 
-5.0
%
 
85-89.9
%
 
0
   
90
%
 
+5.0
%
Total
         
-10
%
       
0
         
+10.0
%




4. Calculation

For each of the three categories, an annual average is calculated using the four
trailing quarterly scores. Such average is used to determine the override or
adjustment from each factor. The adjustments from the three factors are summed
to calculate the total override (ranging from -10% to +10%) to be applied to the
respective manager’s incentive payment for the year. This adjustment is a cash
adjustment to the total cash payment (including amounts from current year Value
Created, Incremental Value Created and portion of bank paid out) calculated
using the normal value created principles. It does not affect the bank itself or
any subsequent year’s calculations under the VCIP.


The override is not limited by the maximum cash payment restriction under the
VCIP (i.e. if managers reach their maximum cash payment of, say 2x salary, this
override would allow for an additional cash payment of up to 10%).


The overrides apply to the Divisional/Regional Presidents' and CFOs' and to
Corporate’s plan administered through the corporate office and we encourage each
operating division to adopt the override for their individual plans for other
employees.


The plan is self-funding as all Value Created calculations include the full cost
of incentive payments.



5. Timing

The CSIP applies to the fiscal year 2003 incentive plan based on NRS scores for
9/30/02, 12/31/02, 3/31/03, and 6/30/03, and similarly, 9/30 of the prior fiscal
year, and 12/31, 3/31, 6/30 of the current fiscal year for all years thereafter.
 

       

--------------------------------------------------------------------------------

 


